Osborn, J.
The appellee sued the appellant upon a policy of insurance. . The appellee is a citizen of this State; the appellant exists under and by virtue of the laws of Mis-' souri, and, as affecting the jurisdiction of the United States courts, is a citizen of that State. Before trial and before *134any issue of fact had been formed, the appellant filed her petition, and fully complied with the laws of the United States relative to a transfer of a cause from a state to a United States court, and moved the court to transfer the cause to the United States Circuit Court for the District of Indiana. The motion was overruled. An exception was taken, and the question saved by a proper bill of exceptions. Such proceedings were afterward had in the cause that final judgment was rendered against the appellant for $2083.50.
According to the rulings in Burson v. The National Park Bank of N. Y, 40 Ind. 173, and The Western Union Telegraph Co. v. Dickinson, 40 Ind. 444, the motion to transfer the cause to the United States court should have been granted. The motion was overruled before those decisions were made.
The settlement of that question disposes of the whole case, and makes it unnecessary for us to consider the other questions discussed by counsel. They relate to alleged errors occurring subsequent to overruling the motion to transfer the cause.
The judgment is reversed, with costs. The cause is remanded, with instructions to the court below to sustain the application and motion to transfer the cause to the United States Circuit Court.